Citation Nr: 1527533	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  06-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating higher than 40 percent for residuals of muscle strain with genitourinary dysfunction.

2.  Entitlement to an initial compensable disability rating for inguinal hernia, status post surgical correction.  

3.  Entitlement to a separate initial compensable disability rating for a disability manifested by groin pain.

4.  Entitlement to service connection for a psychiatric disorder other than post traumatic stress disorder (PTSD).  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  An October 2004 rating decision granted service connection for muscle strain with genitourinary dysfunction rated at 10 percent and granted service connection for an inguinal hernia and assigned a zero percent rating.  In an April 2005 rating decision, service connection for groin pain was granted and a zero percent rating was assigned.  The RO indicated that the groin pain was a part of the service-connected inguinal hernia.  An October 2005 rating decision denied service connection for TDIU.  

In October 2008 and December 2009, the RO remanded the issues to the agency of original jurisdiction (AOJ) for further evidentiary development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical examination and obtaining medical opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  



In an October 2014 rating decision, the RO assigned a 40 percent rating to the residuals of muscle strain to include genitourinary dysfunction from October 20, 1998.  The Veteran's claim remains in appellate status as he is presumed to be seeking the maximum benefit available for his muscle strain with genitourinary dysfunction.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an October 2008 decision, the Board denied entitlement to service connection for sensory dysfunction and PTSD.  The Veteran appealed the denial of service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, VA and the Veteran filed a joint motion for partial remand of the case.  The parties moved for the October 2008 Board decision denying service connection for PTSD to be vacated, and that issue remanded for additional action.  The Court issued an August 2009 order granting the joint motion.  

The issue of service connection for PTSD was subsequently granted in an October 2014 rating decision.  An appeal of the issue of service connection for erectile dysfunction was perfected and this issue was before the Board.  See the October 2008 Board decision which remanded that issue to the AOJ.  Service connection for erectile dysfunction was granted in the October 2014 rating decision.  As this determination constitutes a full grant of the benefits sought as to the PTSD and erectile dysfunction claims, these claims are no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  However, the issue of entitlement to service connection for psychiatric disorders other than PTSD remains on appeal and is discussed below.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

In January 2005, March 2005, January 2007, October 2007, December 2007, and September 2009, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2014).  The Board notes that the October 2014 supplemental statement of the case did not include the issues of entitlement to a higher initial rating in excess of 40 percent for muscle strain with genitourinary dysfunction or entitlement to service connection for a psychiatric disorder other than PTSD.  However, the Board finds that the provisions of 38 C.F.R. § 19.31 regarding issuance of a supplemental statement of the case are waived in light of the waivers of AOJ consideration of new evidence.  

The appeal of entitlement to TDIU is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's inguinal hernia is manifested by a right inguinal bulge on straining and tenderness in the right inguinal area; it is not recurrent, readily reducible, or unoperated irremediable; and the Veteran does not wear a truss or belt to support the hernia.  

2.  It is as likely as not that the groin pain is due to the residuals of the inguinal hernia and is analogous to a painful scar.    

3.  Prior to August 11, 2011, the service-connected muscle strain with genitourinary dysfunction did not require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

4.  From August 11, 2011, the service-connected muscle strain with genitourinary dysfunction does require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

5.  Throughout the rating period on appeal, there is no renal dysfunction.  

6.  The evidence of record makes it less likely than not that the Veteran has a current psychiatric disorder other than PTSD. 



CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for inguinal hernia have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7338 (2014).

2.  Resolving doubt in the Veteran's favor, the criteria for a 10 percent initial disability rating for groin pain have been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.114 Diagnostic Code 7338 (2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (in effect prior to August 2002).  
 
3.  Prior to August 11, 2011, the criteria for an initial disability rating in excess of 40 percent for muscle strain with genitourinary dysfunction have not been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7517 (2014).

4.  From August 11, 2011, the criteria for an initial 60 percent disability rating for muscle strain with genitourinary dysfunction have been met for the entire rating period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7517 (2014).

5.  The criteria for the establishment of service connection for a psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in April 2001, February 2004, February 2005, April 2005, July 2005, August 2005, March 2006, August 2009, and December 2009.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claims were readjudicated.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records, Railroad Retirement Board records, and private medical evidence are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2006 and January 2010, the Veteran specifically informed VA that he had no additional evidence or information to submit other than the evidence he had already identified.    

The Veteran was afforded VA examinations in 2004, 2006, 2010, and 2011, and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  Medical evidence was obtained as to the nature and etiology of the Veteran's current psychiatric disorders.  The VA examinations are adequate for adjudication purposes, as they were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of him.  The examiners carefully examined him, and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The VA medical opinion are supported by the examination findings and the evidence of record.  As such, the VA examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met.  Thus, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Initial Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


Higher Initial Ratings for Inguinal Hernia and Groin Pain

The RO assigned zero percent initial ratings to the service-connected inguinal hernia and groin pain under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 7338.  Diagnostic Code 7338 addresses inguinal hernia.  Under Diagnostic Code 7338, a noncompensable rating is warranted for a small, reducible hernia or without true hernia protrusion or for not operated but remediable.  A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  A small, post-operative recurrent hernia or an unoperated irremediable hernia that is not well supportable by a truss or that is not readily reducible warrants a 30 percent schedular rating.  A large post-operative, recurrent hernia that is considered inoperable, which is not well supported under ordinary conditions and is not readily reducible warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Noncompensable ratings have been assigned to the service-connected inguinal hernia and to the service-connected groin pain under Diagnostic Code 7338.  Under 38 C.F.R. § 4.113, certain coexisting diseases of the digestive system, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  See Esteban v. Brown, 6 Vet App 259 (1994); 38 C.F.R. § 4.14 (2014).  Thus, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

The weight of the competent and credible evidence establishes that the Veteran's inguinal hernia is manifested by groin pain and a right inguinal bulge on straining; it is not recurrent, readily reducible, or unoperated irremediable; and the Veteran does not wear a truss or belt to support the hernia.  The May 2004 VA examination report indicates that the right inguinal hernia was manifested by a right inguinal bulge on straining but no definite hernia.  The Veteran reported having some intermittent scrotal pain.  The September 2004 VA examination report indicates that the Veteran had a right-sided inguinal hernia outpouch which increases in size with coughing.  The Veteran also had groin pain and the VA examiner indicated that the residuals of the hernia was likely the source of the groin pain.  The December 2006 VA examination report indicates that no inguinal lymphadenopathy or hernia were present.  The June 2010 VA examination report indicates that the Veteran had groin pain.  Physical examination did not reveal a hernia but there was tenderness at the right inguinal canal.  The examiner opined that the groin pain was related to the muscle strain.  

The Board finds that the service-connected inguinal hernia is the predominant disability picture.  However, a compensable rating under Diagnostic Code 7338 is not warranted.  The Veteran did not have a definite hernia on examination during the course of the appeal and the symptoms due to the hernia are intermittent.  The VA examination reports indicate that the inguinal hernia is manifested by bulging or an outpouch with straining and tenderness in the inguinal area.  VA treatment records and diagnostic reports consistently show that a definite inguinal hernia was not detected.  See the May 2000 and December 2000 VA urology records; the March 2005 VA treatment record; and the March 2005 ultrasound report.  These symptoms are not sufficient for a compensable rating under Diagnostic Code 7338.  

A 10 percent rating is warranted for a recurrent post-operative hernia that is readily reducible and well supported by a truss or belt.  38 C.F.R. § 4.114.  The weight of the evidence does not show that the hernia is readily reducible or that the Veteran wears a belt or truss.  The inguinal hernia is not recurrent.  The weight of the evidence establishes that the service-connected inguinal hernia is without true hernia protrusion; and therefore, the noncompensable rating is warranted under Diagnostic Code 7338.  

However, the Board has considered the potential application of other potentially applicable diagnostic codes.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

In this regard, the Board finds that a separate 10 percent rating is warranted under the former Diagnostic Code 7804, painful scar.  Scars which are superficial and tender and painful on objective demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (in effect prior to August 30, 2002).  Review of the records shows that the Veteran has a healed right inguinal scar.  See the June 2010 VA examination report.  The September 2004 VA examination report indicates that the residuals of the hernia are the likely source of the groin pain. The groin pain from the scar is analogous to a pain scar.  Thus, in resolving all doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted for the groin pain for the entire appeal period.  The claim for an increased rating is granted to that extent.  Such is the maximum rating that may be assigned under this code.

Higher Initial Rating for Muscle Strain with Genitourinary Dysfunction

There is also medical evidence that relates the manifestation of groin pain to the service-connected muscle strain with genitourinary dysfunction.  See the June 2010 VA examination.  An October 2004 rating decision granted service connection for muscle strain with genitourinary dysfunction and assigned a 10 percent rating under Diagnostic Code 7517 from October 20, 1998.  In an October 2014 rating decision, the RO assigned a 40 percent rating to the residuals of muscle strain to include genitourinary dysfunction from October 20, 1998.  The 40 percent rating is assigned to the service-connected muscle strain with genitourinary dysfunction under Diagnostic Code 7517, bladder injury, which is rated as voiding dysfunction.  See 38 C.F.R. § 4.115b.

According to the provisions of 38 C.F.R. § 4.115a, diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section [38 C.F.R. § 4.115a] provide descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision-maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  

The Veteran's predominant residual of the service-connected muscle strain with the genitourinary dysfunction is the voiding dysfunction, as evidenced by the medical evidence of record and the 40 percent disability rating assigned.  As noted above, the medical evidence of record reflects that the Veteran also has groin pain in addition to the voiding dysfunction.  A separate compensable rating has been assigned for that pain as being analogous to a painful scar.  

38 C.F.R. § 4.115a states that voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.  A 60 percent rating is assigned for disability requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day; a 40 percent rating is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day; a 20 percent rating is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.

The Board finds that the weight of the competent and credible lay and medical evidence establishes that from August 11, 2011, the Veteran's service-connected muscle strain with genitourinary incontinence meets the criteria for a 60 percent rating under Diagnostic Code 7517 and voiding dysfunction.  The medical evidence from this date establishes that the service-connected disability is manifested by severe incontinence with the need for absorbent material change six times a day.  See the August 11, 2011 VA examination report.  A 60 percent rating is warranted under the voiding dysfunction criteria from August 11, 2011.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.  This is also the maximum rating that be assigned for voiding dysfunction.

However, the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent prior to August 11, 2011.  Prior to this date, under the voiding dysfunction criteria, the weight of the evidence does not show that the service-connected disability required the wearing of absorbent material which must be changed more than 4 times a day.  The May 2004 VA examination report indicates that the Veteran denied urinary incontinence but reported having some urinary frequency.  The September 2004 Va examination report indicates that the Veteran reported that he had incontinence and he had to wear something but the examination report does not report how many times per day the Veteran had to change the absorbent materials.  The December 2006 VA examination report indicates that the Veteran reported overflow type incontinence and he had to change a pad once a day.  

A rating in excess of 40 percent is not available under the criteria for urinary frequency or obstructed voiding.  See 38 C.F.R. § 4.115a.  A higher rating is available under renal dysfunction, but the weight of the evidence does not establish renal dysfunction.  See the August 11, 2011 VA examination report.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent from August 11, 2011.  As noted, a higher rating is available under renal dysfunction, but the weight of the evidence does not establish renal dysfunction.  See the August 8, 2011 VA examination report.  

In conclusion, the Board finds that a 60 percent rating and no higher is warranted for the service-connected muscle strain with genitourinary dysfunction from August 11, 2011 under Diagnostic Code 7517.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.  



Extraschedular Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate the impairment resulting from the service-connected inguinal hernia disability, groin pain, and muscle strain with genitourinary dysfunction.  The criteria reasonably describe the Veteran's disability level and symptomatology.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

3.  Service Connection for a Psychiatric Disorder other than PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD was granted in an October 2014 rating decision.  However, the issue of entitlement to service connection for psychiatric disorders other than PTSD remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The Board finds that the weight of the competent and credible evidence shows that the Veteran's current Axis I diagnosis is PTSD and he does not have a psychiatric disorder other than PTSD.  The October 2010 VA psychiatric examination report shows an Axis I diagnosis of PTSD.  

The Board finds that the October 2010 to have great evidentiary weight in this case.  The VA examiner considered the Veteran's medical history and reviewed the claims folder in providing the requested medical opinion.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render these medical opinions.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

VA mental health treatment records show that the Veteran has been undergoing treatment for PTSD by Dr. R.M., a VA staff psychiatrist, since about 2005.  The VA mental health treatment records by Dr. R.M. show diagnoses of PTSD and no other psychiatric disorder.  See the VA mental health treatment records dated in April 2005, November 2005, February 2006, June 2006, October 2006, February 2007, October 2007, March 2008, September 2008, October 2009, and February 2011.  

There is medical evidence of record which shows diagnosis of psychiatric disorders other than PTSD.  VA treatment records dated in December 2001 and July 2002 show diagnoses of neurotic depression.  An October 2006 VA treatment record shows diagnoses of mood disorder and neurotic depression in addition to PTSD.    

The Board finds that the October 2010 VA medical opinion and the VA mental health treatment records from Dr. R.M. outweigh the VA treatment records showing diagnoses of neurotic depression and mood disorder.  The October 2010 VA medical opinion is more probative because it is based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's medical history and treatment.  The VA mental health treatment records from Dr. R.M. are highly probative because Dr. R.M., as a psychiatrist, has the expertise to render a psychiatric diagnosis and he has been treating the Veteran for several years.  The diagnosis of PTSD is consistent over the years.  For these reasons, the Board finds that the October 2010 VA medical opinion and VA mental health treatment records from Dr. R.M. to have greater probative weight and this evidence establishes that the Veteran's only psychiatric disorder is PTSD.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra.  The preponderance of the evidence establishes that the Veteran does not have a current psychiatric diagnosis in addition to the PTSD.  Accordingly, on this record, service connection for a psychiatric disorder other than PTSD is not warranted and the claim is denied. 


ORDER

Entitlement to an initial 10 percent rating for inguinal hernia with groin pain is granted.  

Prior to August 11, 2011, entitlement to an initial disability rating in excess of 40 percent for muscle strain with genitourinary dysfunction is denied.  

From August 11, 2011, entitlement to an initial 60 percent disability rating for muscle strain with genitourinary dysfunction is granted.   

Service connection for a psychiatric disability other than PTSD is denied.


REMAND

Regarding the claim for entitlement to TDIU, the Board finds that in light of the grant of a 10 percent rating for the service-connected groin pain and the 60 percent rating for the service-connected muscle strain with genitourinary dysfunction from August 11, 2011, the TDIU claim should be readjudicated.  The Board finds that due process mandates that this issue be remanded to the AOJ for readjudication in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

Readjudicate the TDIU claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


